Citation Nr: 1440081	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  10-07 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy from August 1967 to May 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from March 2008 and October 2008 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The March 2008 rating decision denied the Veteran's claim for service connection for PTSD, and the October 2008 rating decision denied the claim for service connection for tinnitus and a right knee disorder.  

The Board also notes that the Veteran's claim for service connection for an acquired psychiatric disorder had been characterized as entitlement to service connection for PTSD.  The Veteran, as a layperson, is not competent to distinguish between competing psychiatric diagnoses, and so a claim of service connection for one is considered a claim for all.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The record reflects diagnosis of several mental disorders, and so the issue has been recharacterized to expand the claim to consider all of them.

The Veteran testified at a June 2014 video conference hearing held before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and Veterans Benefits Management System (VBMS) systems to ensure consideration of the totality of the evidence.

The issues of entitlement to service connection for PTSD and a right knee disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran is service-connected for left ear hearing loss.

2.  The Veteran's tinnitus is related to his service-connected left ear hearing loss.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Given the favorable disposition of the claim for service connection on appeal, the Board finds that all notification and development action needed to fairly adjudicate the claim has been accomplished. 

The Board notes that additional evidence, including a January 2012 VA audiological examination, was added to the claims file since the January 2010 Statement of the Case (SOC).  It appears that the RO had neither considered this evidence nor readjudicated the issue of service connection for tinnitus.  Nevertheless, given that it is granting the full benefit sought on appeal, the Board finds no prejudice in its proceeding with a decision on this issue at this time.  

Generally, service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Under 38 C.F.R. § 3.310(a), service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); see also 38 C.F.R. § 3.310(b).

The evidence of record establishes that the Veteran has a current disability.  The Veteran was diagnosed with tinnitus during several VA examinations conducted during the appeal period, and he is competent to report having current tinnitus.  Charles v. Principi, 16 Vet App 370 (2002).  The record also reflects that the Veteran is currently service-connected for left ear hearing loss.

Regarding the etiology of the Veteran's tinnitus, a January 2012 VA audiological examiner diagnosed the Veteran with tinnitus and opined that the Veteran's tinnitus was at least as likely as not a symptom associated with his hearing loss, as tinnitus is known to be a symptom associated with hearing loss.  Based on the foregoing, the Board finds that all elements of service connection for tinnitus, as secondary to service-connected left ear hearing loss, have been met.  38 C.F.R. § 3.310.  Accordingly, service connection is granted for tinnitus, as secondary to service-connected left ear hearing loss.


ORDER

Service connection for tinnitus is granted.



REMAND

The Board notes that a statement of the case (SOC) was issued in January 2010.  Following the issuance of the SOC, additional evidence was included with the claims file, to include several VA examinations, VA treatment records, and evidence submitted by the Veteran in support of his claim.  VA regulations prohibit the Board from considering additional pertinent evidence without first remanding the case to the agency of original jurisdiction for initial consideration or obtaining the Veteran's waiver.  Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  While the Board acknowledges that it has reviewed the submitted evidence, it has done so solely for the purpose of remanding the claim, which is not prejudicial to the Veteran.  38 C.F.R. §§ 19.9, 20.1304(c).  Accordingly, to ensure that VA has met its duty to assist and to ensure full compliance with due process requirements, the Board finds that on remand the Veteran's claims should be reviewed with consideration of all evidence received since the last RO adjudication.

Additionally, with regard to the Veteran's claim for service connection for an acquired psychiatric disorder, the Board notes that the RO issued a formal finding on a lack of information required to verify stressors in March 2008.  Subsequent to this finding, the Veteran submitted a VA Form 21-0781, Statement in Support of Claim for Service Connection for PTSD in February 2010, which provided specific stressor information, to include having been in an accident where his friend broke his neck and died, witnessing his friend and fellow solider commit suicide, and having to drink salt water and take salt water showers when the evaporators on the naval ship he was stationed on broke down.  Also, at his June 2014 Board hearing, the Veteran described two additional circumstances, one involving observing a Marine who was getting ready for a beach landing shoot himself intentionally in the thigh, and having to live in "deplorable conditions", and having a "deplorable captain; he was a lieutenant commander, Brown."  In light of the above, on remand, the AOJ should take appropriate action to allow the Veteran an additional opportunity to provide information to allow for the corroboration of his alleged stressors, and then should take action to verify the claimed stressors with the United States Army and Joint Service Records Research Center (JSRRC), or any other research/records center deemed appropriate.  If the Veteran's described stressors lack sufficient information for verification purposes, such should be noted in a formal finding.

The Veteran underwent a VA examination in November 2010.  The examiner stated that the Veteran met the DSM-IV criteria and diagnosed the Veteran with PTSD.  Under Axis IV, the examiner stated "exposure to and involvement in combat activity in the Vietnam War."  However, when discussing the Veteran's stressor information, the examiner discussed several stressors, all of which were non-combat related.  In addition, the examiner did not provide a nexus opinion.  As such, a remand is necessary for a new VA examination.  

With regard to the claim for service connection for a right knee disorder, a VA examination was conducted in January 2012.  The Veteran was diagnosed with status post meniscus reconstruction and synovitis of the right knee.  However, no etiology opinion was provided.  Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Because the examiner did not provide an opinion regarding the etiology of the Veteran's right knee disorder, a new examination is necessary on remand.

Finally, at his June 2014 Board hearing, the Veteran stated that he continues to seek treatment at the VAMC Houston, Texas City VA Outpatient clinic.  The claims file contains VA treatment records up to May 2012.  On remand, the Veteran's complete VA treatment records, from May 2012 to present, should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran in writing and afford him an additional opportunity to provide any additional information regarding his claimed in-service stressors leading to the onset of his PTSD.  The letter should especially seek more specific information regarding the incidents he described at his June 2014 Board hearing, witnessing a Marine shoot himself intentionally in the thigh, and his description of the "deplorable conditions" he was forced to live in and "deplorable captain." 

2.  Following completion of the above, the AOJ must then undertake any necessary development to independently verify the stressors provided by the Veteran and indicated on the February 2010 VA Form 21-0781.  Development should include contacting the United States Army and Joint Services Records Research Center (JSRRC), or other appropriate agency.  The agencies contacted should provide any available information that might corroborate the Veteran's alleged in-service stressors from his period of active military service.  Any additional action necessary for independent verification of the particular alleged stressor, including follow-up action requested by the contacted entity, should be accomplished.  If the search for corroborating information leads to negative results, the AOJ must notify the Veteran and his representative of this fact, explain the efforts taken to obtain this information, and describe any further action to be taken.

3.  Obtain any updated VA treatment records from the VAMC Houston, and all associated clinics (to include Texas City Outpatient Clinic), as well as any other VA facility identified by Veteran or in the record, for the period since May 2012.

4.  After completion of the above, the Veteran should be scheduled for a VA psychiatric examination.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination, and the examiner must clearly state that such was accomplished.  Any testing deemed warranted should be accomplished.  All indicated tests and studies should be performed. 

The examiner should address the following:

a) The examiner should identify the Veteran's currently diagnosed psychiatric disorders, to include PTSD.

b) If PTSD is diagnosed, then the examiner is asked to state whether it is at least as likely as not (a 50 percent probability or greater) that PTSD is related to the Veteran's active military service, to include any verified PTSD stressors or fear of hostile military or terrorist activity.

c)  If a psychiatric disorder other than PTSD is diagnosed, then the examiner is asked to state whether it is at least as likely as not (a 50 percent probability or greater) that the currently diagnosed psychiatric disorder was incurred in, or is otherwise etiologically related to, the Veteran's active military service.

The examiner should cite to the medical and competent lay evidence of record and explain the rationale for all opinions given.  A full and complete explanation for any opinion expressed is required.  If the examiner is unable to provide the opinion requested, then he or she must state so and why.

5.  Schedule the Veteran for VA Joints examination.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  Any testing deemed warranted should be accomplished.  All indicated tests and studies should be performed.

Based on a review of the record and clinical findings, the examiner should provide an opinion on the following. 

a) The examiner must identify all current right knee disorders. 

b) For any diagnosed right knee disorder, provide an opinion on whether it is at least as likely as not (50 percent or greater probability) that such condition was caused or aggravated by the Veteran's military service. 

The examiner should cite to the medical and competent lay evidence of record and explain the rationale for all opinions given.  A full and complete explanation for any opinion expressed is required.  If the examiner is unable to provide the opinion requested, then he or she must state so and why.

6.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal, to include consideration of all evidence received subsequent to the January 2010 SOC.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


